Order entered November 5, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00800-CV

                             SUSAN E. HARRIMAN, Appellant

                                              V.

                      MILDRED V. EHRENBERG, ET AL., Appellees

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-15-11994

                                          ORDER
       Before the Court is appellees’ October 12, 2018 motion to submit two unredacted

documents for the Court’s review. The redacted versions of the two documents are located in

volume three of the supplemental clerk’s record filed on August 14, 2018. We GRANT the

motion. Appellees shall hand-deliver, within ten days of the date of this order, paper copies of

the unredacted Declaration of Susan Harriman and the unredacted Corrected Declaration of

Susan Harriman. The two documents shall be labeled “For In-Camera Review.” See TEX. R.

APP. P. 9.2(3).


                                                     /s/   ADA BROWN
                                                           JUSTICE